                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    JOSEPH L. WALES,                                )
                                                    )
            Plaintiff,                              )
                                                    )
    v.                                              )   No. 3:18-cv-00403
                                                    )
    CAPTAIN JUSTIN HOWELL,                          )
                                                    )
            Defendant.                              )

                                              ORDER

           On April 19, 2020, the Magistrate Judge issued a Report and Recommendation (“R&R”)

(Doc. No. 41) recommending that the Court grant Defendant Justin Howell’s Motion for Summary

Judgment (Doc. No. 32). Plaintiff Joseph Wales, proceeding pro se, did not file a response to

Defendant’s motion or Statement of Undisputed Material Facts (Doc. No. 37), despite the

Magistrate Judge’s multiple reminders that Plaintiff’s deadline to respond was April 10, 2020. (See

Doc. Nos. 38; 40 at 1 n.1.) Nor has Plaintiff filed any timely objections to the R&R, despite the

R&R’s specific warnings regarding waiver. (See Doc. No. 41 at 11.)

           The Court has thoroughly reviewed the R&R and agrees with the Magistrate Judge’s

analysis. Specifically, the Court agrees that Plaintiff’s § 1983 excessive force claim should be

dismissed because the undisputed facts 1 show that “[t]he force used [by Defendant] was reasonable

and measured given the circumstances that existed and caused little or no injury to Plaintiff.” (See

id. at 9.) Having dismissed Plaintiff’s only federal claim against Defendant, the Court will not



1
  Because Plaintiff did not timely respond to Defendant’s statement of undisputed facts as required
by Local Rule 56.01, those facts are deemed undisputed for purposes of summary judgment. See
L.R. 56.01(f) (“If a timely response to a moving party’s statement of material facts . . . is not filed
within [21 days] . . . , the asserted facts shall be deemed undisputed for purposes of summary
judgment.”).


         Case 3:18-cv-00403 Document 42 Filed 06/01/20 Page 1 of 2 PageID #: 251
retain jurisdiction over the remaining state law claims against Defendant because, pursuant to 28

U.S.C. § 1367(c)(3), there is a “strong presumption in favor of declining to exercise jurisdiction

over supplemental state-law claims after dismissing federal anchor claims[.]” Martinez v. City of

Cleveland, 700 F. App’x 521, 523 (6th Cir. 2017) (internal quotation marks omitted).

       Accordingly, the Magistrate Judge’s R&R (Doc. No. 41) is APPROVED AND

ADOPTED, and Defendant’s Motion for Summary Judgment (Doc. No. 32) is GRANTED.

       This is a final order. The Clerk shall enter judgment in accordance with Federal Rule of

Civil Procedure 58 and close the case.

       IT IS SO ORDERED.



                                                    ____________________________________
                                                    WAVERLY D. CRENSHAW, JR.
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                                2

    Case 3:18-cv-00403 Document 42 Filed 06/01/20 Page 2 of 2 PageID #: 252
